Citation Nr: 1533610	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from June 1962 to October 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at the RO in June 2013.  A transcript of this hearing is associated with the claims file. 

The appeal was previously before the Board in November 2014 when it was remanded for additional development.  It has now returned to the Board for further appellate action.  


FINDING OF FACT

The Appellant's low back disability, diagnosed as spondylolysis with grade II
spondylolisthesis, preexisted and was not aggravated by his period of ACDUTRA.  


CONCLUSION OF LAW

A chronic low back disability, diagnosed as spondylolysis with grade II
Spondylolisthesis, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 101, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant contends that service connection is warranted for a low back disability as it was permanently aggravated during a period of service.  After review of the record, the Board finds that the Appellant entered a period of ACDUTRA from June to October 1962 with a preexisting low back disability and experienced a temporary exacerbation of symptoms during active service without permanent aggravation of the disability.  (Of note, the Appellant established service connection for bilateral hearing loss and tinnitus involving the same period of ACDUTRA in an October 2011 rating decision.)

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training [INACDUTRA] from an injury incurred or aggravated in line of duty during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  

For the purposes of determining service connection based on Reserve service, ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the Reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   

The Appellant served as a member of the Iowa National Guard and entered a period of ACDUTRA in June 1962.  His spine was normal upon physical examination at enlistment in July 1962 and he denied any significant medical history on the accompanying report of medical history.  In August 1962, he was seen with complaints of back pain.  At that time, the Appellant reported a previous history of back pain managed with chiropractic treatment and a present recurrence of the pain.  An X-ray indicated lumbar spondylolysis.  He was referred to the Medical Board to determine whether he was fit for duty and in September 1962 gave a history of on and off back pain with radicular symptoms over the past four years.  The Medical Board diagnosed lumbar spondylolysis with grade II spondylolisthesis of an undetermined cause.  The Appellant was found unfit for duty due to a preexisting condition that was not aggravated during active service and he was discharged in October 1962. 

Service records contain lay and medical evidence indicating that the Appellant's diagnosed lumbar back disability preexisted his entrance into active military service.  Furthermore, VA examiners who reviewed the claims file in its entirety in March 2010 and December 2014 both concluded that the Appellant's lumbar spondylolysis preexisted his period of ACDUTRA.  Thus, the record establishes the Appellant's low back condition was present before his period of active service.  

The law provides for certain evidentiary presumptions to assist veterans in establishing service connection for a disability, such as the presumption of soundness.  However, the presumption of soundness does not apply to periods of service characterized as ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); see also Acciola v. Peake, 22 Vet. App. 320 (2008).  In addition, when a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable, even if the claimant has achieved "veteran" status during a prior period of service.  Smith v Shmsekz, 24 Vet App 40, 48 (2010). 

The Board has found that the Appellant's chronic low back condition existed prior to service and must now determine whether the disability was aggravated in service.  "Aggravated in the line of duty' as used in 38 USCA § 101(24)(B) means that in order for a claimant to establish his status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ACDUTRA.  The claimant has the burden to establish both elements: that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.

The Board concludes that the Appellant experienced a temporary exacerbation of low back symptoms during service, but the condition did not undergo a permanent increase in disability beyond the natural progress of the disease.  Service and post-service treatment records support the finding of a temporary increase in symptoms during service; as noted above, the Appellant's low back was normal at the enlistment examination in July 1962 and he began to complain of back pain a month later in August 1962.  He was diagnosed with spondylolysis with Grade II spondylolisthesis by the Medical Board in September 1962 and found medically unfit for further military service.  However, the Medical Board also determined that the Appellant's lumbar disability was not aggravated as a result of service.  The Appellant reports that he sought chiropractic treatment for his low back condition immediately after service, but records from this facility are not available for procurement.  The claims file does not document any post-service treatment for back pain until 1994, more than 30 years after the Appellant's separation from service.  The Appellant has also not reported experiencing continuous back pain since his period of ACDUTRA.  His testimony at the June 2013 hearing and his statements to various private physicians throughout the claims period establishes that he experienced intermittent back pain after service.  The March 2010 VA examination report documents the Appellant's reports that he only began to experience constant back pain in November 2008, when he injured his back after falling on ice.  Thus, service and post-service treatment records do not credibly indicate the permanent aggravation of the preexisting low back condition during the Appellant's period of ACDUTRA.

The record also contains several medical opinions weighing against a finding that the Appellant's disability was permanently aggravated during service.  The March 2010 and December 2014 VA examiners both concluded that the Appellant experienced a temporary exacerbation of an underlying back condition during service.  Both examiners noted that spondylolysis is typically a congenital condition (only rarely acquired) and that the Appellant required chiropractic treatment for the disability prior to service.  Additionally, the December 2014 VA examiner observed that there was no evidence of injury or extreme flexion of the spine during active service and X-rays performed in March 2010, 48 years after the Appellant's discharge, showed the same degree of spondylolysis, grade II, as demonstrated during service.  These findings all indicate only a temporary exacerbation of low back symptoms during the Appellant's period of ACDUTRA.  Crucially, even if the presumption of soundness under 38 U.S.C.A. § 1111 were applied in this case, the December 2014 VA examiner specifically found that the Appellant's low back disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  

In support of his claim, the Appellant submitted a March 2011 letter from his private primary care physician.  In the letter, the private doctor states that the Appellant's back condition "may have been exacerbated by his injury during military training."  The private doctor's opinion was based solely on the Appellant's self-report of worsening symptoms during service and does not specify the type or nature of the injury reported by the Appellant.  Furthermore, the stated opinion is speculative, finding that the Appellant's condition "may have been" exacerbated during service.  The Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim and are considered "nonevidence," weighing neither for or against a claim  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, the March 2011 opinion of the Appellant's private doctor does not persuasively support the claim and is clearly outweighed by the medical opinions of the VA examiners.

The Board has also considered the Appellant's lay statements contending that his preexisting low back disability was permanently aggravated during service.  The Board acknowledges that the Appellant is competent to report observable symptoms, such as the recurrence of back pain during service.  The Appellant is also competent to report that he sought chiropractic treatment for the condition immediately following his discharge.  However, he did not report experiencing constant back pain after service or similar symptoms that would indicate a permanent worsening of the condition.  In addition, some of the Appellant's more recent statements describing the severity of his disability are at odds with the contents of his service records.  The Appellant testified in June 2013 that he did not experience any back pain prior to service and never sought treatment for back pain before entering ACDUTRA, but service records clearly document the Appellant's reports to the Medical Board of a four year history of intermittent back pain prior to enlistment.  Service records also contain multiple statements by the Veteran that he received chiropractic treatment before service which temporarily resolved his back pain.  Thus, there is no credible lay evidence that a low back disability was incurred in service, or that any preexisting low back disability was permanently aggravated by military service.  In any event, as a layperson the Appellant's statements regarding the claimed permanent worsening of his back condition are clearly outweighed by the probative competent medical evidence against the claim, including the opinion of the December 2014 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

Thus, after review of the complete record, including the Appellant's lay statements, the Board must conclude that service connection for a low back disability is not warranted.

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Appellant in a December 2009 letter.  The Appellant also received notice regarding the disability-rating and effective-date elements of the claim in the December 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Appellant was provided a VA examination in March 2010 with an adequate VA medical opinion added to the record in December 2014.

VA has obtained available records of treatment reported by the Appellant, including service treatment records, records of VA treatment, and private medical records.  During the June 2013 hearing, the Appellant identified several private health care providers who had treated his low back condition in the years immediately following his discharge from active duty service.  The Appellant indicated that several of these providers had moved away or died, but speculated that some treatment records from this period might be available from other physicians.  The record was held open for a period of time to allow the Appellant to procure any such records of treatment.  The Appellant subsequently submitted some private records, the earliest of which dates only from 1994.  He has not given any further indication that additional private records are available and the Board finds that further efforts to obtain such records from physicians who are no longer living or are otherwise unavailable, would be unsuccessful.  

The Appellant was also provided an opportunity to set forth his contentions during a Board hearing in June 2013, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The Board also finds that VA has complied with the November 2014 remand orders of the Board.  In response to the Board's remand, VA obtained a December 2014 VA medical opinion addressing whether the Appellant's claimed low back condition was permanently aggravated as a result of his ACDUTRA service.  The opinion was accompanied by a full and well-reasoned rationale and is adequate for the Board's purposes.  In addition, the Appellant's records of VA treatment were obtained and added to the claims file.  The case was then readjudicated in the April 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability, diagnosed as spondylolysis with grade II spondylolisthesis, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


